Citation Nr: 0831111	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-10 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Cincinnati, Ohio


THE ISSUE

Entitlement to fee-basis care.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had honorable active service from March 1958 to 
May 1965.

This appeal arises from a May 2006 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Cincinnati, Ohio, that determined that the veteran was no 
longer eligible for fee basis ID card authorization for 
routine care.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.


FINDINGS OF FACT

The veteran has requested that a fee-basis identification 
(ID) medical treatment card be issued to him for unnamed and 
undocumented future medical care.  


CONCLUSION OF LAW

There is no issue of fact or law before the Board pertaining 
to the claim of entitlement to fee-basis care in the future.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service-connected for retinitis pigmentosia 
with myopia stigmatism.  The disability has been assigned a 
100 percent disability evaluation.  As a result of his 
service-connected disability, the veteran had been issued a 
fee basis ID card for routine medical care.  Hospital care 
and medical services at non-VA facilities will be authorized 
when VA or other government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or because the service 
is not offered/available.  On July 1, 2006, the VA Medical 
Center (VAMC) in Cincinnati terminated his long term fee ID 
card authorization.  In terminating the veteran's fee card, 
the VAMC noted that a new VA outpatient clinic had opened up 
four miles from the veteran's home and it offered the 
services that the veteran would need for treatment of his 
various conditions, including his service-connected eye 
disability.  

The veteran was notified of this decision and he appealed 
that action.  As a result of his appeal, the veteran 
proffered testimony before the undersigned Veterans Law Judge 
(VLJ) via a videoconference hearing.  A transcript of that 
hearing is contained in the claims folder.  During that 
hearing, the veteran has stated that he does not object to 
using the VA Outpatient Clinic that is located four miles 
from his home.  Instead, he objects to the possibility of 
having to go to the Cincinnati VAMC in the future if the VA 
Outpatient Clinic does not have the medical services he 
needs.  He contends that traveling to the VAMC would be 
hazardous to his health and well-being and he has thus asked 
that a long-term fee basis authorization card be issued to 
him for possible unknown and unnamed medical treatment in the 
future.  He therefore asks that relief be given to him by the 
Board.  

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ."  38 C.F.R. § 20.101(a) (2007); see also 38 U.S.C.A. 
§§ 7104(a), 511(a) (West 2002).  All questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) is subject to 
decision by the Secretary shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  In its decisions, the Board is bound by 
applicable statutes, the regulations of the Department of 
Veterans Affairs and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  38 U.S.C.A. § 
7104 (West 2002). 

Upon review of the veteran's claim, including his written 
submissions and testimony, the Board is sympathetic with the 
veteran's frustration at being denied use of a long-term fee 
basis ID authorization card for medical treatment.  However, 
the Board is unable to identify a particular benefit for 
which he is seeking at this time.  He has explicitly 
testified under oath that the VA Outpatient Clinic has been 
able to provide him with treatment for his various 
disabilities, diseases, and conditions.  He has further 
admitted that it is only four miles from his home and he is 
able to travel to the facility when he has an appointment for 
treatment.  He has not filed a claim for reimbursement of the 
moneys he has already paid for private care.  He is not 
appealing a decision by the VAMC that denied him the use of a 
private medical care provider for treatment of disease, 
disability, or condition that he has (or had).  Rather, it 
appears he is requesting some sort of an advisory opinion 
with precedential value, which would grant him the use of a 
fee base ID medical treatment authorization card for unnamed 
treatment in the future.  

The Board does not issue advisory opinions regarding the 
interpretation of laws and regulations.  The Board's mandate 
is to decide cases involving individual veteran's claims 
where there is an actual "case in controversy".  In other 
words, the veteran is not requesting a benefit, which can be 
granted or denied by the Board, as he is not requesting a 
decision granting or denying a particular benefit he is 
seeking.

The United States Court of Appeals for Veterans Claims 
(Court), which reviews cases denied by the Board, has 
outlined the necessity of a genuine case or controversy to 
its own jurisdiction.  38 U.S.C.A. § 7252 (West 2002).  In 
Waterhouse [v. Principi], 3 Vet. App. [473,] 474-76 [(1992)], 
the Court made clear that it will not adjudicate hypothetical 
claims.  Quoting from the United States Supreme Court's 
decision in Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 
241, 57 S. Ct. 461, 464, 81 L. Ed. 617 (1937), as to what 
constitutes a "controversy", the Court stated that it 
"must be a real and substantial controversy admitting of 
specific relief though a decree of a conclusive character, as 
distinguished from an opinion advising what the law would be 
upon a hypothetical state of facts."  Haines v. Gober, 10 
Vet. App. 446 (1997).

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. 7105 (West 2002).  An application for 
review on appeal shall not be entertained by the Board unless 
it is in conformity with these provisions.  38 U.S.C.A. 7108 
(West 2002).  In the instant case, the veteran has not 
alleged a specific error of law in the determination being 
appealed, but has instead asked for a possible benefit in the 
future that may, or may not, be granted/denied depending upon 
circumstances in the future.  Where there is no justiciable 
case or controversy, dismissal is the appropriate remedy.  
Wilkins v. Brown, 8 Vet. App. 555 (1996).  Thus, in the 
absence of a case or controversy which is in the power of the 
Board to resolve and in the absence of a benefit sought by 
the veteran which the Board is empowered to grant, the Board 
is constrained to dismiss the appeal for lack of 
jurisdiction.  It is noted that the law and regulations which 
require the Board to dismiss the veteran's appeal due to lack 
of jurisdiction are intended to protect the rights of 
claimants such as the veteran in the administrative appeals 
process.


ORDER

The appeal is dismissed for lack of jurisdiction.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


